              Case 2:21-cv-00424-DGC--JFM Document 6 Filed 04/28/21 Page 1 of 17




          1                                                                                                SC

          2    WO
          3
          4
          5
          6                        IN THE UNITED STATES DISTRICT COURT
          7                              FOR THE DISTRICT OF ARIZONA
          8
          9     Lawrence Lewis, Jr.,                             No. CV 21-00424-PHX-DGC (JFM)
         10                          Plaintiff,
         11     v.                                               ORDER
         12
                Maricopa County Jail, et al.,
         13
                                     Defendants.
         14
         15           Plaintiff Lawrence Lewis, Jr., who is confined in a Maricopa County Jail, filed a pro
         16    se civil rights Complaint pursuant to 42 U.S.C. § 1983 (Doc. 1) and an Application to
         17    Proceed In Forma Pauperis (Doc. 2).         Plaintiff subsequently filed a First Amended
         18    Complaint (Doc. 5), which supersedes the Complaint. The Court will dismiss the First
         19    Amended Complaint with leave to amend.
         20    I.     Application to Proceed In Forma Pauperis and Filing Fee
         21           The Court will grant Plaintiff’s Application to Proceed In Forma Pauperis. 28
         22    U.S.C. § 1915(a). Plaintiff must pay the statutory filing fee of $350.00. 28 U.S.C.
         23    § 1915(b)(1). The Court will not assess an initial partial filing fee. Id. The statutory filing
         24    fee will be collected monthly in payments of 20% of the previous month’s income credited
         25    to Plaintiff’s trust account each time the amount in the account exceeds $10.00. 28 U.S.C.
         26    § 1915(b)(2). The Court will enter a separate Order requiring the appropriate government
         27    agency to collect and forward the fees according to the statutory formula.
         28    ....


JDDL-K
              Case 2:21-cv-00424-DGC--JFM Document 6 Filed 04/28/21 Page 2 of 17




          1    II.    Statutory Screening of Prisoner Complaints
          2           The Court is required to screen complaints brought by prisoners seeking relief
          3    against a governmental entity or an officer or an employee of a governmental entity. 28
          4    U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
          5    has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
          6    relief may be granted, or that seek monetary relief from a defendant who is immune from
          7    such relief. 28 U.S.C. § 1915A(b)(1)–(2).
          8           A pleading must contain a “short and plain statement of the claim showing that the
          9    pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
         10    not demand detailed factual allegations, “it demands more than an unadorned, the-
         11    defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
         12    (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
         13    conclusory statements, do not suffice.” Id.
         14           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
         15    claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
         16    550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
         17    that allows the court to draw the reasonable inference that the defendant is liable for the
         18    misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
         19    relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
         20    experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
         21    allegations may be consistent with a constitutional claim, a court must assess whether there
         22    are other “more likely explanations” for a defendant’s conduct. Id. at 681.
         23           But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
         24    must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
         25    (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
         26    standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
         27    U.S. 89, 94 (2007) (per curiam)).
         28           If the Court determines that a pleading could be cured by the allegation of other


JDDL-K
                                                              -2-
              Case 2:21-cv-00424-DGC--JFM Document 6 Filed 04/28/21 Page 3 of 17




          1    facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
          2    of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
          3    Plaintiff’s First Amended Complaint will be dismissed for failure to state a claim, but
          4    because it may possibly be amended to state a claim, the Court will dismiss it with leave
          5    to amend.
          6    III.   First Amended Complaint
          7           In his two-count First Amended Complaint, Plaintiff alleges claims for threat to
          8    safety and unconstitutional conditions of confinement. Plaintiff names Maricopa County
          9    Sheriff Paul Penzone as the sole Defendant. Plaintiff seeks compensatory relief.
         10           In Count I, Plaintiff alleges that he has been held in jail for almost two months.
         11    Plaintiff alleges that he has been breathing black mold and asbestos, which have resulted
         12    in him developing a dry cough and suffering nosebleeds and chest pain. He further alleges
         13    that due to COVID-19, “[t]hey automatically” assume his symptoms are caused by
         14    COVID-19, but they are not. Plaintiff alleges that he has been tested for COVID-19
         15    numerous times at the Jail, but his results have been negative.
         16           In Count II, Plaintiff alleges that while held in Jail, he has not been provided
         17    personal protective equipment (PPE), the lack of a “Person Policy Initiative” might place
         18    him at risk of catching COVID-19, he lacks access to hand sanitizer, he has not received a
         19    new mask each day, and there have been no daily showers for more than two weeks due to
         20    a security override.
         21    IV.    Failure to State a Claim
         22           To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
         23    (2) under color of state law (3) deprived him of federal rights, privileges or immunities and
         24    (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
         25    2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,
         26    1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific injury
         27    as a result of the conduct of a particular defendant and he must allege an affirmative link
         28    between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-


JDDL-K
                                                           -3-
              Case 2:21-cv-00424-DGC--JFM Document 6 Filed 04/28/21 Page 4 of 17




          1    72, 377 (1976).
          2           A.      Penzone
          3           Plaintiff names only Maricopa County Sheriff Penzone as a Defendant. While
          4    Penzone may be sued under § 1983, Plaintiff fails to allege any facts against Penzone. To
          5    state a claim against Penzone, Plaintiff must allege facts to support that Penzone directly
          6    violated Plaintiff’s constitutional rights or that Plaintiff’s constitutional rights were
          7    violated pursuant to a policy or custom implemented or condoned by Penzone. There is no
          8    respondeat superior liability under § 1983, and therefore a defendant’s position as the
          9    supervisor of persons who allegedly violated a plaintiff’s constitutional rights does not
         10    impose liability. Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978); Hamilton v. Endell,
         11    981 F.2d 1062, 1067 (9th Cir. 1992); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).
         12    “Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that
         13    each Government-official defendant, through the official’s own individual actions, has
         14    violated the Constitution.” Iqbal, 556 U.S. at 676. Because Plaintiff fails to allege any
         15    facts against Penzone, Plaintiff fails to state a claim against him.
         16           B.      Threat to Safety/Conditions of Confinement
         17           A pretrial detainee has a right under the Due Process Clause of the Fourteenth
         18    Amendment to be free from punishment prior to an adjudication of guilt. Bell v. Wolfish,
         19    441 U.S. 520, 535 (1979). “Pretrial detainees are entitled to ‘adequate food, clothing,
         20    shelter, sanitation, medical care, and personal safety.’” Alvarez-Machain v. United States,
         21    107 F.3d 696, 701 (9th Cir. 1996) (quoting Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir.
         22    1982)).     To state a claim of unconstitutional conditions of confinement against an
         23    individual defendant, a pretrial detainee must allege facts that show:
         24           (i) the defendant made an intentional decision with respect to the conditions
                      under which the plaintiff was confined; (ii) those conditions put the plaintiff
         25
                      at substantial risk of suffering serious harm; (iii) the defendant did not take
         26           reasonable available measures to abate that risk, even though a reasonable
                      official in the circumstances would have appreciated the high degree of risk
         27           involved—making the consequences of the defendant’s conduct obvious;
         28           and (iv) by not taking such measures, the defendant caused the plaintiff’s
                      injuries.

JDDL-K
                                                            -4-
              Case 2:21-cv-00424-DGC--JFM Document 6 Filed 04/28/21 Page 5 of 17




          1    Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018).
          2           Whether the conditions and conduct rise to the level of a constitutional violation is
          3    an objective assessment that turns on the facts and circumstances of each particular case.
          4    Id.; Hearns v. Terhune, 413 F.3d 1036, 1042 (9th Cir. 2005). However, “a de minimis
          5    level of imposition” is insufficient. Bell, 441 U.S. at 539 n.21. In addition, the “‘mere lack
          6    of due care by a state official’ does not deprive an individual of life, liberty, or property
          7    under the Fourteenth Amendment.” Castro v. County of Los Angeles, 833 F.3d 1060, 1071
          8    (9th Cir. 2016) (quoting Daniels v. Williams, 474 U.S. 327, 330-31 (1986)). Thus, a
          9    plaintiff must “prove more than negligence but less than subjective intent—something akin
         10    to reckless disregard.” Id.
         11           Plaintiff alleges claims for unconstitutional conditions of confinement and threat to
         12    safety. Plaintiff fails to allege facts to support that Sheriff Penzone, or anyone else, acted
         13    with reckless disregard to allegedly unconstitutional conditions or to a substantial threat to
         14    Plaintiff’s safety. Plaintiff asserts that “black mold” or asbestos are causing his symptoms,
         15    but he fails to allege facts to support any connection between his symptoms and allegedly
         16    breathing black mold or being exposed to asbestos. Absent more, Plaintiff fails to allege
         17    facts to state a claim for either unconstitutional conditions or a threat to safety, and his
         18    claims will be dismissed.
         19    V.     Leave to Amend
         20           For the foregoing reasons, Plaintiff’s First Amended Complaint will be dismissed
         21    for failure to state a claim upon which relief may be granted. Within 30 days, Plaintiff may
         22    submit a second amended complaint to cure the deficiencies outlined above. The Clerk of
         23    Court will mail Plaintiff a court-approved form to use for filing a second amended
         24    complaint. If Plaintiff fails to use the court-approved form, the Court may strike the second
         25    amended complaint and dismiss this action without further notice to Plaintiff.
         26           Plaintiff must clearly designate on the face of the document that it is the “Second
         27    Amended Complaint.” The second amended complaint must be retyped or rewritten in its
         28    entirety on the court-approved form and may not incorporate any part of the original


JDDL-K
                                                           -5-
              Case 2:21-cv-00424-DGC--JFM Document 6 Filed 04/28/21 Page 6 of 17




          1    Complaint or First Amended Complaint by reference. Plaintiff may include only one claim
          2    per count.
          3              A second amended complaint supersedes the original Complaint and First Amended
          4    Complaint. Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v.
          5    Richard Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990). After amendment, the Court
          6    will treat the original Complaint and First Amended Complaint as nonexistent. Ferdik,
          7    963 F.2d at 1262. Any cause of action that was raised in the original Complaint or First
          8    Amended Complaint and that was voluntarily dismissed or was dismissed without
          9    prejudice is waived if it is not alleged in a second amended complaint. Lacey v. Maricopa
         10    County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc).
         11    VI.       Warnings
         12              A.     Release
         13              If Plaintiff is released while this case remains pending, and the filing fee has not
         14    been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
         15    that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
         16    (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
         17    result in dismissal of this action.
         18              B.     Address Changes
         19              Plaintiff must file and serve a notice of a change of address in accordance with Rule
         20    83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
         21    relief with a notice of change of address. Failure to comply may result in dismissal of this
         22    action.
         23              C.     Possible “Strike”
         24              Because the First Amended Complaint has been dismissed for failure to state a
         25    claim, if Plaintiff fails to file a second amended complaint correcting the deficiencies
         26    identified in this Order, the dismissal may count as a “strike” under the “3-strikes”
         27    provision of 28 U.S.C. § 1915(g). Under the 3-strikes provision, a prisoner may not bring
         28    a civil action or appeal a civil judgment in forma pauperis under 28 U.S.C. § 1915 “if the


JDDL-K
                                                             -6-
              Case 2:21-cv-00424-DGC--JFM Document 6 Filed 04/28/21 Page 7 of 17




          1    prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility,
          2    brought an action or appeal in a court of the United States that was dismissed on the
          3    grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be
          4    granted, unless the prisoner is under imminent danger of serious physical injury.” 28
          5    U.S.C. § 1915(g).
          6           D.     Possible Dismissal
          7           If Plaintiff fails to timely comply with every provision of this Order, including these
          8    warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
          9    at 1260-61 (a district court may dismiss an action for failure to comply with any order of
         10    the Court).
         11    IT IS ORDERED:
         12           (1)    Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 2) is granted.
         13           (2)    As required by the accompanying Order to the appropriate government
         14    agency, Plaintiff must pay the $350.00 filing fee and is not assessed an initial partial filing
         15    fee.
         16           (3)    The First Amended Complaint (Doc. 5) is dismissed for failure to state a
         17    claim. Plaintiff has 30 days from the date this Order is filed to file a second amended
         18    complaint in compliance with this Order.
         19           (4)    If Plaintiff fails to file a second amended complaint within 30 days, the Clerk
         20    of Court must, without further notice, enter a judgment of dismissal of this action with
         21    prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
         22    and deny any pending unrelated motions as moot.
         23           (5)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
         24    civil rights complaint by a prisoner.
         25           Dated this 28th day of April, 2021.
         26
         27
         28


JDDL-K
                                                            -7-
        Case 2:21-cv-00424-DGC--JFM Document 6 Filed 04/28/21 Page 8 of 17




                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence,
you should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered
the judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4 provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized paper.
You must identify which part of the complaint is being continued and number all pages. If you do
not fill out the form properly, you will be asked to submit additional or corrected information,
which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of
a material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $402.00 ($350.00 filing
fee plus $52.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court
if you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the Tucson
Division. Mail the original and one copy of the complaint with the $402 filing and
administrative fees or the application to proceed in forma pauperis to:

                                                 1
Revised 12/1/20
      Case 2:21-cv-00424-DGC--JFM Document 6 Filed 04/28/21 Page 9 of 17




       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department
of Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the court-
approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has
filed an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a
motion for leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In
addition, an amended complaint may not incorporate by reference any part of your prior complaint.
LRCiv 15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.
10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.
11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff
of any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
     Case 2:21-cv-00424-DGC--JFM Document 6 Filed 04/28/21 Page 10 of 17




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it “1-
       A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.
       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.
       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
       You must identify any other lawsuit you have filed in either state or federal court while
you were a prisoner. Print all of the requested information about each lawsuit in the spaces
provided. If you have filed more than three lawsuits, you must provide the necessary information
about each additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the
bottom of the page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                3
     Case 2:21-cv-00424-DGC--JFM Document 6 Filed 04/28/21 Page 11 of 17




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                   Case 2:21-cv-00424-DGC--JFM Document 6 Filed 04/28/21 Page 12 of 17




___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                     IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF ARIZONA

 _________________________________________ ,
 (Full Name of Plaintiff)
                                                                                )
                                 Plaintiff,
 v.                                                                                 CASE NO. __________________________________
                                                                                                (To be supplied by the Clerk)
 (1) _______________________________________ ,
 (Full Name of Defendant)
                                                                                         CIVIL RIGHTS COMPLAINT
 (2) _______________________________________ ,                                                BY A PRISONER

 (3) _______________________________________ ,
                                                                                     G Original Complaint
 (4) _______________________________________ ,                                       G First Amended Complaint
                                                                                     G Second Amended Complaint
                                 Defendant(s).
 G Check if there are additional Defendants and attach page 1-A listing them.


                                                                A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 12/1/20                                                                 1                                 550/555
               Case 2:21-cv-00424-DGC--JFM Document 6 Filed 04/28/21 Page 13 of 17




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No

2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
             Case 2:21-cv-00424-DGC--JFM Document 6 Filed 04/28/21 Page 14 of 17




                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .


                                                          3
             Case 2:21-cv-00424-DGC--JFM Document 6 Filed 04/28/21 Page 15 of 17




                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .


                                                          4
               Case 2:21-cv-00424-DGC--JFM Document 6 Filed 04/28/21 Page 16 of 17




                                                      COUNT III
1.    State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.    Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.    Administrative Remedies.
      a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
         your institution?                                                                        G Yes      G No
      b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
      c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
      d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
         did not.
                                                                                                                  .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.



                                                                 5
              Case 2:21-cv-00424-DGC--JFM Document 6 Filed 04/28/21 Page 17 of 17




                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
